Name: 81/459/EEC: Commission Decision of 10 June 1981 approving an amendment to the outline programme under Regulation (EEC) No 1760/78 relating to the southern regions of France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy; NA;  means of agricultural production;  Europe;  agricultural policy;  construction and town planning
 Date Published: 1981-06-27

 Avis juridique important|31981D045981/459/EEC: Commission Decision of 10 June 1981 approving an amendment to the outline programme under Regulation (EEC) No 1760/78 relating to the southern regions of France (Only the French text is authentic) Official Journal L 170 , 27/06/1981 P. 0048 - 0048COMMISSION DECISION of 10 June 1981 approving an amendment to the outline programme under Regulation (EEC) No 1760/78 relating to the southern regions of France (Only the French text is authentic) (81/459/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1760/78 of 25 July 1978 on a common measure to improve public services in certain rural areas (1), and in particular Article 5 thereof, Whereas the French Government communicated on 7 April 1981 an amendment to the outline programme approved by Commission Decision 79/650/EEC of 13 July 1979 (2) and relating to the improvement of public services in certain rural areas in the southern regions of France; Whereas this amendment, whereby the programme is adapted to meet an ascertained additional demand for potable water supplies, satisfies the objectives and conditions laid down in Regulation (EEC) No 1760/78; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment of the outline programme relating to the southern regions of France, communicated by the French Government on 7 April 1981 in accordance with Regulation (EEC) No 1760/78, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 10 June 1981. For the Commission The President Gaston THORN (1) OJ No L 204, 28.7.1978, p. 1. (2) OJ No L 186, 24.7.1979, p. 37.